UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7557



KENNETH RAY JONES,

                                               Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director      of   the   Virginia
Department of Corrections,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-197-2)


Submitted:   March 12, 2004                   Decided:   March 30, 2004


Before WIDENER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Ray Jones, Appellant Pro Se. Jennifer Ransom Franklin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kenneth Ray Jones, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).      An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability.                28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional     claims    is   debatable      or    wrong   and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 337-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Jones has not made the

requisite    showing.       Accordingly,    we    deny    a    certificate   of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED


                                   - 2 -